n*-is
                                        ELECTRONIC RECORD



CCA #      09-13-00333-CR                               OFFENSE:           Assault


           Markeshia Marshall
STYLE:     v. The State of Texas                         PUNISHMENT: 90 days county jail

                                                         COUNTY:           Jefferson


TRIAL COURT:            County Court at Law No 3                                             MOTION

TRIAL COURT #:          292155                               FOR REHEARING IS:
TRIAL COURT JUDGE:      Judge John Paul Davis                DATE:

DISPOSITION:      AFFIRMED                                   JUDGE:




DATE:        05-13-15

JUSTICE:     Charles Kreger            PC     NO   S   YES

PUBLISH:     NO                        DNP:     YES


CLK RECORD:        10-10-13                            SUPPCLKRECORD:
RPT RECORD:        11-26-13                            SUPP RPT RECORD:          10-02-13
STATE BR:          04-08-14; 07-17-14                  SUPP BR:

APP BR:            04-04-14                            PRO SE BR:                07-11-14




                                                                                       73S-/5'
                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                 CCA#            PD-0738-15



           PRO sg                  Petition                       Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                               DATE:

                                                                  JUDGE:

DATE    : o$Ut>/&)/Jr                                             SIGNED:                         PC:

JUDGE: /S^ UytA~^                                                 PUBLISH:                       DNP:




                   MOTION FOR REHEARING IN                        MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                               ON

JUDGE:                                                            JUDGE: